Citation Nr: 0001076	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Whether the veteran filed a timely substantive appeal to 
a denial of an increased (compensable) rating for right knee 
arthralgia.

3.  Whether the veteran filed a timely substantive appeal to 
a denial of an increased (compensable) rating for right knee 
arthralgia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The January 1997 rating decision denied the veteran's claim 
of entitlement to an increased rating for tinnitus.  In March 
1997 the veteran filed a notice of disagreement as to this 
issue.  However, at his March 1997 RO hearing and in his July 
1997 substantive appeal, he stated that he wished to withdraw 
the issue of entitlement to an increased rating for tinnitus, 
and the issue is not before the Board.

The issues of entitlement to increased ratings for the 
veteran's service-connected right knee arthralgia and 
bilateral hearing loss disabilities are addressed in the 
remand portion of this decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
degenerative joint disease of the right knee is supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
degenerative joint disease of the right knee is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the RO has styled the issue as whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for degenerative 
arthritis of the right knee.  The veteran was granted service 
connection for right knee arthralgia in July 1975.  In 
September 1978 and May 1980 the veteran unsuccessfully 
attempted to expand the grant of his service-connected right 
knee disability to include the residuals of a medial 
meniscectomy and pes anserinaplasty that he had undergone in 
May 1978.  However, it does not appear that the veteran had 
previously been denied in an attempt to expand the grant of 
his service-connected right knee disability to include 
degenerative joint disease; in fact, degenerative joint 
disease of the right knee had not even been diagnosed until 
1996.  Accordingly, the issue before the Board is entitlement 
to service connection for degenerative joint disease of the 
right knee.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  However, the Board must first 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  To establish 
that a claim for service connection is well grounded, there 
must be a medical diagnosis of a current disability; evidence 
of inservice incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Service medical records reflect complaints of right knee pain 
during service.  The veteran's lower extremities and 
musculoskeletal system were clinically evaluated as normal on 
his discharge examination in June 1971.  Based on the service 
medical records and a June 1975 VA examination, in July 1975 
the veteran was granted service connection for arthralgia of 
the right knee.

September 1996 VA X-rays revealed an impression of mild 
degenerative joint disease of the right knee, and the Board 
accepts this as a medical diagnosis of current disability.  
The veteran's assertions with regard to his right knee pain 
and injuries during service are accepted as credible for well 
grounded purposes.  Epps.  Further, the Board notes that the 
September 1996 VA examiner (under the diagnosis portion of 
the examination) indicated that the veteran's degenerative 
joint disease of the knees was secondary to old injuries.  A 
review of the September 1996 VA examination indicates that it 
appears the examiner was referring to injuries sustained 
during service.  Therefore, the September 1996 VA examiner's 
statement appears to medically link the veteran's 
degenerative joint disease of the right knee to injuries 
sustained during service.  Accordingly, the Board finds that 
the veteran has submitted evidence sufficient to well ground 
his claim of entitlement to service connection for 
degenerative joint disease of the right knee.


ORDER

The veteran's claim of entitlement to service connection for 
degenerative joint disease of the right knee is well 
grounded, and to that extent his appeal is granted, subject 
to the following remand portion of this determination.


REMAND

As the veteran has presented a well grounded claim, the Board 
must now evaluate the claim on the merits based on all the 
evidence of record.  Since the RO essentially found the claim 
to be not well grounded, and did not adjudicate the issue on 
the merits, a remand is warranted so that the veteran will 
not be prejudiced by the Board's present consideration of the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The Board also finds that additional development is necessary 
to ensure the promulgation of a fully informed decision.  The 
Board notes that although the September 1996 VA examiner's 
statement appears to medically link the veteran's 
degenerative joint disease of the right knee to injuries 
sustained during service, it appears that the statement was 
made without benefit of a full review of the veteran's claims 
file.  For example, there was no mention of any post-service 
injuries that the veteran suffered to his right knee.  
Accordingly, an attempt should be made to afford the veteran 
an examination to determine the nature and etiology of his 
right knee disability.

In the January 1997 rating decision, the RO denied an 
increased rating for the veteran's service-connected right 
knee arthralgia and bilateral hearing loss disabilities.  In 
July 1997 the veteran filed a VA Form 9 that was evidently 
accepted as a notice of disagreement as to the issues of an 
increased rating for his right knee and hearing loss 
disabilities.  In July 1999, the RO issued a supplemental 
statement of the case which served as a statement of the case 
for the issues of entitlement to increased ratings for the 
right knee arthralgia and hearing loss disabilities.  In 
October 1999 the RO received a VA Form 646 which listed the 
issues of entitlement to increased ratings for his right knee 
arthralgia and hearing loss disabilities as issues on appeal.  
Although the RO has certified the issues to the Board, and 
although the Board identified the issues as being on appeal 
at the November 1999 Board hearing, a review of the file 
indicates that a timely substantive appeal has not been filed 
on the issues of entitlement to increased ratings for right 
knee arthralgia and hearing loss disabilities.

Appellate review is initiated by an NOD and completed by a 
substantive appeal filed after an SOC has been furnished to 
the veteran.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (1999).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information from either the veteran or his 
representative.  38 C.F.R. § 20.202 (1999).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the SOC to the veteran, 
or within the remainder of the one year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1999).  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of the case.  See 38 
U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).

Based on the foregoing, the veteran had one year from January 
1997, or 60 days from July 1999, whichever period ended 
later, to file an appeal.  According to the evidence of 
record, the veteran filed no substantive appeal or written 
correspondence concerning the issues of entitlement to 
increased ratings for his right knee arthralgia and hearing 
loss disabilities until the RO received the VA Form 646 in 
October 1999.  Consequently, it appears that the veteran's 
substantive appeal with respect to the issues of entitlement 
to increased ratings for right knee arthralgia and hearing 
loss disabilities was not timely filed.  As the issue has 
been raised sua sponte by the Board, the veteran should be 
accorded the opportunity to submit evidence or argument as to 
the timeliness of his substantive appeal.  See Marsh v. West, 
11 Vet. App. 468 (1998).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his degenerative joint 
disease of the right knee.  The claims 
folder should be made available to the 
examiner.  The examiner should then 
express an opinion, with full rationale, 
as to whether it is as least as likely or 
not that the veteran's degenerative joint 
disease of the right knee is related to 
his military service or his service-
connected arthralgia of the right knee.  
The examiner is also asked to comment on 
the role, if any, that post-service 
injuries may have had in the development 
of the veteran's degenerative joint 
disease of the right knee.  

2.  Thereafter, the RO should adjudicate 
the claim for service connection for 
degenerative joint disease of the right 
knee.  If the claim is denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
the opportunity to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration.

3.  The veteran should be given an 
opportunity to submit any argument or 
evidence he desires concerning the issue 
of whether a timely substantive appeal 
had been filed to the January 1997 rating 
decision which denied entitlement to 
increased ratings for the right knee 
arthralgia and hearing loss disabilities.  
The RO should then adjudicate the issue 
of whether a timely substantive appeal 
had been filed to the January 1997 rating 
decision which denied entitlement to 
increased ratings for the service-
connected right knee arthralgia and 
hearing loss disabilities.  The veteran 
should be notified of the decision and of 
his appellate rights.  If the decision is 
favorable to the veteran, the claim's 
file should be returned to the Board for 
further appellate review.  If the 
decision is unfavorable, appellate review 
is initiated by a NOD and completed by a 
substantive appeal filed after an SOC has 
been furnished to the veteran.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 

